UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6138


WILLIAM L. CHANDLER,

                Plaintiff - Appellant,

           v.

B. J. ROBERTS, Sheriff,

                Defendant – Appellee,
     and

GEORGE M. ROGERS, III,         Attorney    at   Law;    ANTHON   BELL,
Commonwealth Attorney,

                Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-01115-GBL-IDD)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON    and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Chandler, Appellant Pro Se.          Samuel Lawrence
Dumville, NORRIS & ST. CLAIR P.C., Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William    L.    Chandler       appeals    the     district     court’s

orders dismissing his 42 U.S.C. § 1983 (2012) action, pursuant

to 28 U.S.C. § 1915A(b)(1) (2012), and he has filed a motion to

proceed in forma pauperis.          We have reviewed the record and find

no reversible error.           Accordingly, although we grant Chandler’s

motion   to    proceed    in   forma   pauperis,        we    affirm   the   district

court’s orders.         Chandler v. Roberts, No. 1:13-cv-01115-GBL-IDD

(E.D. Va. Oct. 28, 2013; Dec. 19, 2013).                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                          2